John M. Kellogg, P. J. (dissenting):
The Barge canal and its terminals, including free docks, free storage, free use of mechanical appliances for loading and unloading, and warehouses, are great public works for the benefit of all the people. These activities are governmental functions, exercised by the State solely for the public welfare. The State has made a great public highway, which can be used free for transportation purposes, and while the State does *444not own the boats for carrying merchandise, it controls and manages the canal and the terminals in the public interest. The object of the terminal is to allow persons using the canal to make proper connection with the railroads or boats for the further transportation of their cargoes, or to receive from the boats, or cars, property to be transported over the canals. The State maintains railroad tracks upon the terminal property, which are connected physically with the relator’s tracks, and the important question here is the power of the Public Service Commission to compel the relator, a State corporation, to operate its engines and cars for delivering and receiving freight arriving at. or near the terminal and to spot cars thereon. Many canal boats are tramps, running wild, not upon regular schedule or routes. It is, therefore, necessary, in the interest of the State, as the owner and operator of the highway, to see that the railroad performs its duty with reference to cargoes shipped to or from the terminal. The State statuses are ample to authorize the Public Service Commission to require the service.
It is urged that the Federal Transportation Act of February 28, 1920, excludes the State from determining how its terminals' shall be operated. That statute, in general terms, gives the Interstate Commerce Commission power to require certain connections, which it is claimed may cover this case, and to fix the rate for service. The power given to the Commission to regulate is not itself a regulation. Congress has power to regulate interstate commerce, but the power to regulate is unimportant unless Congress or the Interstate Commerce Commission, in a proper case, exercises the power. The State has general power to regulate commerce within the State, but when Congress has made certain regulations with reference to interstate commerce, the State cannot make any inconsistent regulations with reference thereto. It is not claimed that the Interstate Commerce Commission has exercised the power given, or that it has regulated service to and from this terminal. No regulation by the Interstate Commerce Commission is pointed out which conflicts with the regulation now under review. In the most favorable view to the appellant, the Interstate Commerce Commission may have power to make regulations as to this terminal, but the *445answer is that it has never made any, and, therefore, the subject is open to the Public Service Commission.
In N. Y. C. R. R. Co. v. Winfield (244 U. S. 147) it was held that the Federal Employers’ Liability Act completely occupied the field as to when and how the employer is liable to its employees for accidents in interstate commerce, and that the State Workmen’s Compensation Law had no application. The State may act in these matters, in the absence of Federal regulation, and if Federal action has been taken, the State may act in matters not covered by Federal enactments. (Missouri Pacific Ry. v. Larabee Mills, 211 U. S. 612, 624; Atlantic Coast Line v. Georgia, 234 id. 280, 292-294; Missouri, Kansas & Texas Ry. Co. v. Harris, Id. 412, 417.)
When the Interstate Commerce Commission makes regulations interfering with the regulations of the State as to its terminals, so far as corporations created by the State are concerned, it will then be a proper question to determine how far such regulations may be valid, but in my judgment that question has not yet arisen.
The determination under review may be satisfied by construing it as relating to intrastate commerce only. All reasonable intendments are in favor of the law, and in order to defeat it we cannot assume that the Public Service Commission attempted to regulate interstate commerce, if it had no power so to do. The Public Service Commission may regulate intrastate commerce, and if it has no further power in the premises, the relator may protect itself when the regulation is sought to be used for an improper purpose. I favor affirmance.
Determination of the Public Service Commission vacated and proceeding dismissed, with fifty dollars costs and disbursements.